188 F.2d 364
51-1 USTC  P 9277
Earl W. HAMLIN'S ESTATE, Deceased, Helen B. Hamlin,Executrix, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11252.
United States Court of Appeals Sixth Circuit.
April 13, 1951.

Edwin W. Brouse, Akron, Ohio, for petitioner.
Theron L. Caudle, Charles Oliphant, Ellis N. Slack, Rollin H. Transue, Helen Goodner, Richard D. Harrison, and Hilbert Zarky, all of Washington, D.C., for respondent.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the petition of the executrix of the estate of the taxpayer to review the decision of the Tax Court of the United States, and has been duly considered upon the record and upon the briefs and oral arguments of attorneys: from all of which it is manifest that merely an issue of fact is involved, and that the decision of the Tax Court upon such issue is supported by substantial evidence and is not clearly erroneous;


2
The decision of the Tax Court is accordingly affirmed.